Colt, J
This mortgage was given by Ashworth & Co. to secure the performance of a contract, made by them with the defendant, for the delivery of malt and payment therefor as therein stipulated. It was given in compliance with a provision in the contract; and although the two instruments are not precisely contemporaneous, yet there is no dispute that they are to be construed together. Taking the whole transaction with the mortgage and contract .into consideration, we are of opinion that the condition secures alike the giving of the notes named in the contract and their payment at maturity. The purpose of the defendant was to obtain security for property sold, and of the defendant to give it, in such form as to be reliable. The contract indeed provides only for the giving of the notes, but the condition of the mortgage is broader, and by fair interpretation, if not by express .words, secures the giving and payment of the notes.
The bill, while it alleges, upon the construction contended for by the plaintiff, that there has been no breach of the condition, yet offers to pay whatever may be found due on the mortgage, and seeks to redeem the premises. It must therefore be sustained as a bill to redeem upon payment of what is found due on the notes given under the contract; with costs to the defendant.